The action was for recovery of damages alleged to have resulted to the plaintiff by the defendants' execution of an alleged conspiracy between them to cause the plaintiff's expulsion from membership in a certain organization, wrongfully and illegally upon a false charge. While the petition contained prayers for injunction and general relief, this court held, when the case was before it on demurrer, that it stated no cause of action therefor, but was good only in so far as it sought a judgment for the alleged damages. Walker v. Grand International Brotherhood of Locomotive Engineers, 186 Ga. 811,  822 (199 S.E. 146). The case thereafter proceeded to trial on the question of damages, and resulted in a verdict for the plaintiff against one of the defendants. Since the equitable features of the case have been effectually eliminated, the Court of Appeals, and not this court, has jurisdiction of the writ of error complaining of a judgment overruling a motion by such defendant to arrest and set aside said judgment. See Cochran v. Stephens, 155 Ga. 134
(116 S.E. 303); Brightwell v. Oglethorpe Telephone Co.,  176 Ga. 65 (166 S.E. 646); Mills Lumber Co. v. Milam,  184 Ga. 455 (192 S.E. 35). In accordance with the provision of the constitution embodied in the Code, § 2-3005, the case is
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 13076. OCTOBER 19, 1939.